Name: Commission Regulation (EC) No 2495/2001 of 19 December 2001 amending Council Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery products
 Type: Regulation
 Subject Matter: fisheries;  marketing;  technology and technical regulations
 Date Published: nan

 Avis juridique important|32001R2495Commission Regulation (EC) No 2495/2001 of 19 December 2001 amending Council Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery products Official Journal L 337 , 20/12/2001 P. 0023 - 0024Commission Regulation (EC) No 2495/2001of 19 December 2001amending Council Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), and in particular Article 2(3) thereof,Whereas:(1) Council Regulation (EC) No 2406/96(2), as last amended by Regulation (EC) No 2578/2000(3), introduced in particular a new scale of size categories for herring of the species Clupea harengus. In the case of Baltic herring this scale establishes a specific size for products taken and landed north of 59 ° 30', and a single specific size for products taken and landed south of 59 ° 30'.(2) The specific size for Baltic herring taken and landed north of 59 ° 30' no longer meets the real requirements of the market in this area and a larger number of size categories should be defined.(3) The average weight and length of herring in the Main Basin of the Baltic Sea have in fact fallen considerably over the past 15 years. As a result, the northern type of herring (small size but advanced age) constitutes the bulk of the stock and of catches in the Main Basin. The International Baltic Sea Fishery Commission (IBSFC) has not fixed a minimum size for Baltic herring.(4) Provision should therefore be made for the marketing of this herring, by fixing a larger number of size categories.(5) The sizes currently in force in the northern part of the Baltic Sea should therefore be amended. This amendment will constitute a change to the common marketing standards provided for in Article 2(3) of Regulation (EC) No 104/2000.(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1In Annex II to Regulation (EC) No 2406/96, the size categories applicable to Baltic herring (Clupea harengus) taken and landed north of 59 ° 30' are hereby amended in accordance with the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 334, 23.12.1996, p. 1.(3) OJ L 298, 25.11.2000, p. 1.ANNEX>TABLE>